Title: To George Washington from Major General Robert Howe, 23 July 1780
From: Howe, Robert
To: Washington, George


					
						Highlands [N.Y.] 2 o Clock in the Morng23d July 1780
						Dear sir
					
					While the Express was preparing to set off with mine Dated at 12 oClock, the inclosd Packet from major ⟨Ta⟩lmage arriv’d, which he sent by a Horseman and urges me to hasten to your Excellency in such a manner, that I conclude it to be important. I forgot to ⟨Write⟩ in my other letter that I had been inform’d that the Enemy had prevail’d upon many of the Inhabitiants of New york to go on Board their Fleet,

and that they had put on Board of the ships Detachments of Regulars to act as Marines, so that very probably they are fully man’d, an agent writes me that the Fleet of the Enemy Consists of two ships of Ninty Guns, three of 74, & four of 64, that Double wages was given to sea:men to inlist for one month, by which means three hundred were obtain’d in one day. That the Baggage of the Queens Rangers was sent to and arrivd at Oyster Bay on the 20th Instt And that the Regt was on its march to that place. When I ponder upon Every circumstance I have my Doubts whether the Enemy would Venture to Divest N. york of its Whole Fleet and of so much of its Army as would be sufficient to make success probable against our allies at Rhode Island, and when I add to this the consideration that it would not be a Bad manoeuvre to induce us to Detach a considerable part of our Force Eastward, I think that our movements require the utmost Caution I momentarily Expect farther Accts which shall be instantly Transmitted if important Enough to be worthy notice—but tho I Express my Doubts I must add that I have my Information from good hands. Our Quarter master is unfurnish’d with wax or wafers & I am out may I ask a few of your Excellency ’till I can be supplied I am Dear sir with the greatest Respect and Affection your Excellency’s Most obt hum. sert
					
						R. Howe
					
				